Name: Commission Regulation (EC) NoÃ 796/2006 of 29 May 2006 suspending the buying-in of butter at 90Ã % of the intervention price and opening the buying-in by tendering for the period expiring on 31 August 2006
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices;  trade policy;  economic geography
 Date Published: nan

 30.5.2006 EN Official Journal of the European Union L 142/4 COMMISSION REGULATION (EC) No 796/2006 of 29 May 2006 suspending the buying-in of butter at 90 % of the intervention price and opening the buying-in by tendering for the period expiring on 31 August 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 10 thereof, Whereas: (1) Commission Regulation (EC) No 343/2006 (2) has opened the buying-in of butter at 90 % of the intervention price in certain Member States for the period 1 March to 31 August 2006. (2) The second subparagraph of Article 6(1) of Regulation (EC) No 1255/1999 provides that the Commission may suspend the buying-in of butter at 90 % of the intervention price where the quantities offered for intervention in the period from 1 March to 31 August 2006 exceed 50 000 tonnes. (3) Since the threshold of 50 000 tonnes is met, the buying-in of butter at fixed price should be suspended. Regulation (EC) No 343/2006 should therefore be repealed. (4) In order to continue to support the butter market, the buying-in of butter should be authorised under a standing invitation to tender in accordance with the third subparagraph of Article 6(1) of Regulation (EC) No 1255/1999 in those Member States where the market price of butter is less than 92 % of the intervention price. (5) Commission Regulation (EC) No 2771/1999 of 16 December 1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention of the market in butter and cream (3) lays down rules to be followed when the Commission decides that the buying-in is to take place under a standing invitation to tender. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The buying-in of butter at 90 % of the intervention price, opened by Regulation (EC) No 343/2006, is suspended in the Community in accordance with the second subparagraph of Article 6(1) of Regulation (EC) No 1255/1999. Regulation (EC) No 343/2006 is repealed. Article 2 1. Buying-in of butter by tendering, as provided for in the third subparagraph of Article 6(1) of Regulation (EC) No 1255/1999, is hereby open from 30 May to 31 August 2006 in the following Member States, under the conditions provided for in Section 3a of Regulation (EC) No 2771/1999:  Belgium  Czech Republic  Germany  Estonia  Spain  France  Ireland  Italy  Latvia  Luxembourg  Netherlands  Poland  Portugal  Finland  Sweden  United Kingdom. 2. The list set out in paragraph 1 may be amended by the Commission on the basis of the market prices over two consecutive weeks for the purposes of application of the third and fourth subparagraphs of Article 6(1) of Regulation (EC) No 1255/1999. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 55, 25.2.2006, p 17. Regulation as last amended by Regulation (EC) No 697/2006 (OJ L 121, 6.5.2006, p. 29). (3) OJ L 333, 24.12.1999, p. 11. Regulation as last amended by Regulation (EC) No 2107/2005 (OJ L 337, 22.12.2005, p. 20).